 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL GILBERT,                                     Case No. 2:20-cv-00384 DMC
12
                                           Plaintiff, ORDER
13
                   v.
14

15   HEARN, et al.,
16                                      Defendants.
17

18        Good cause appearing, Defendant’s third motion to modify the discovery and scheduling

19   order dated November 23, 2020, is GRANTED. The deadline to file dispositive motions is

20   extended for sixty days from the date of this order. Absent a compelling showing of good cause,

21   no further extensions will be accommodated.

22

23
          IT IS SO ORDERED.
24
     Dated: June 30, 2021
25                                                        ____________________________________
                                                          DENNIS M. COTA
26
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                                     [Proposed] Order (2:20-cv-00384 DMC)
